     Case 4:20-cv-05640-YGR Document 576-23 Filed 05/03/21 Page 1 of 2




 1 JOHN F. COVE, JR. (SBN 212213)
     john.cove@shearman.com
 2 MATTHEW BERKOWITZ (SBN 310426)
     matthew.berkowitz@shearman.com
 3 SHEARMAN & STERLING LLP
   535 Mission Street, 25th Floor
 4 San Francisco, CA 94105-2997
   Telephone: 415.616.1100
 5 Facsimile: 415.616.1199

 6 Attorneys for Sony Interactive Entertainment LLC

 7

 8                             UNITED STATES DISTRICT COURT
 9                          NORTHERN DISTRICT OF CALIFORNIA
10                                      OAKLAND DIVISION
11

12 EPIC GAMES, INC.,
                                                      Case No. 4:20-cv-05640-YGR
13                Plaintiff, Counter-defendant,       [PROPOSED] ORDER GRANTING
14                                                    NON-PARTY SONY INTERACTIVE
                  v.                                  ENTERTAINMENT LLC’S
15 APPLE INC.,                                        ADMINISTRATIVE MOTION TO KEEP
                                                      COMPETITIVELY SENSITIVE
16                                                    INFORMATION UNDER SEAL
                  Defendant, Counterclaimant.
17                                                    Judge: Hon. Yvonne Gonzalez Rogers

18
19

20

21

22

23

24

25

26

27

28

     [PROPOSED] ORDER GRANTING                                       CASE NO 4:20-CV-05640-YGR
     NON-PARTY SIE’S ADMIN. MOTION TO KEEP UNDER SEAL
     Case 4:20-cv-05640-YGR Document 576-23 Filed 05/03/21 Page 2 of 2




 1                                        [PROPOSED] ORDER

 2          Having considered non-party Sony Interactive Entertainment LLC’s (“SIE”)

 3 Administrative Motion to Keep Competitively Sensitive Information Under Seal, and the

 4 accompanying Declarations of Don Sechler and John F. Cove Jr., and any argument of counsel,

 5 and finding sufficiently compelling reasons to seal the non-party material described below, it is

 6 hereby ORDERED that:

 7          The portions of the following trial exhibits of Defendant Apple Inc. (Dkt. No. 453), as

 8 identified in the exhibits to the Declaration of John F. Cove, shall be sealed:

 9          1. DX-3660 (Ex. A to Cove Declaration);

10          2. DX-3865 (Ex. B to Cove Declaration);

11          3. DX-3988 (Ex. C to Cove Declaration);

12          4. DX-4425 (Ex. D to Cove Declaration);

13          5. DX-4493 (Ex. E to Cove Declaration);

14          6. DX-4519 (Ex. F to Cove Declaration);

15          7. DX-3094 (Ex. G to Cove Declaration);

16          8. DX-3125 (Ex. H to Cove Declaration);

17          9. DX-3433 (Ex. I to Cove Declaration); and

18          10. DX-3582 (Ex. J to Cove Declaration);

19          The following deposition testimony of Joe Kreiner (Dkt. No. 489) shall be sealed: 35:20–

20 36:6; 37:4–14; 40:2–41:9; 41:21–42:8; 47:20–48:3; 48:20–49:13; 51:12–52:19; 52:23–53:14;

21 77:6–78:6; and 215:14–23.

22          The following written direct testimony of Apple’s expert, Lorin M. Hitt, Ph.D. (Dkt. No.

23 505), shall be sealed: Figure 4, and Paragraphs 114–15 and 163, as they pertain to SIE.

24          SO ORDERED.

25

26 Dated: _______________                 ____________________________
                                          Hon. Yvonne Gonzalez Rogers
27                                        UNITED STATES DISTRICT JUDGE
28

     [PROPOSED] ORDER GRANTING                2                            CASE NO. 4:20-CV-05640-YGR
     NON-PARTY SIE’S ADMIN. MOTION TO KEEP UNDER SEAL
